Name: Commission Regulation (EEC) No 1542/88 of 3 June 1988 amending Regulation (EEC) No 1787/87 introducing the buying-in of beef in respect of certain Member States and qualities and fixing the buying-in prices for beef
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities No L 139/74. 6. 88 COMMISSION REGULATION (EEC) No 1542/88 of 3 June 1988 amending Regulation (EEC) No 1787/87 introducing the buying-in of beef in respect of certain Member States and qualities and fixing the buying-in prices for beef 2226/78 (*), as last amended by Regulation (EEC) No 797/88 (*), the buying-in prices should be replaced, on the basis of the data and prices available to the Commission , by the list of Member States or regions thereof and the quality groups eligible for intervention annexed to this Regulation, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 3905/87 (2), and in particular Article 6a (4) thereof, Whereas Commission Regulation (EEC) No 1787/87 (3), as last amended by Regulation (EEC) No 1447/88 (4), introduced the buying-in of beef in respect of certain Member States or regions thereof and quality groups, and fixed the buying-in prices in the beef sector ; &lt; Whereas, pursuant to the abovementioned Article 6a (4) and to Article 3 (2) of Commission Regulation (EEC) No HAS ADOPTED THIS REGULATION : Article 1 . Annex I to amended Regulation (EEC) No 1787/87 is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on 13 June 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 June 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p . 24. (2) OJ No L 370, 30 . 12 . 1987, p . 7 . 0 OJ No L 168 , 27 . 6. 1987, p . 22. b) OJ No L 132, 28 . 5 . 1988 , p . 17. (*) OJ No L 261 , 26 . 9 . 1978 , p. 5 . (6) OJ No L 81 , 26. 3 . 1988 , p. 43. No L 139/8 Official Journal of the European Communities 4. 6 . 88 ANNEX Member States or regions within a Member State and groups of qualities Member State/Region Groups of qualities(category and class) Belgium AU, AR, AO Denmark AR, AO, CO Germany AU, AR Spain AU, AR, AO France AU, AR, AO, CO Ireland CU, CR, CO Italy AR, AO Luxembourg AR, AO, CR, CO Netherlands AR Great Britain CU Northern Ireland CU, CR, CO